Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Chad Thorson on 10/1882021.
The application has been amended as follows: 
Please amend claim 10 as: “The powered device of claim 8, wherein the first and second wheels are configured to be retained on respective drive shafts of the drive assembly via first retaining members, wherein removal of the first retaining members allows removal of the first and second wheels, and wherein the transmission gear and the second transmission gear are retained on the respective drive shafts via second retaining members.”
Please amend claim 21 as: “The replacement mobility assembly of claim 18, wherein the first and second wheels are configured to be retained on respective drive shafts of the drive assembly via first retaining members, wherein removal of the first retaining members allows removal of the first and second wheels, and wherein the transmission gear and the second transmission gear are retained on the respective drive shafts via second retaining members.”
REASONS FOR ALLOWANCE
Claims 1-4, 6-15, 17-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 12, and 23 teach that the adaptation assembly further comprises a height adjuster, the height adjuster being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/H.S./Examiner, Art Unit 3611                                

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611